DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
Claims 1-7, 9, 11, 13, 16, and 17 are pending in the application.

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered and addressed with the modified ground of rejection below.
	Konishi (previously of record) already teaches a system that employs a single controller that connects e.g. to a membrane device (to measure permeate quality) and also connects to an upstream chemical injection system, and in view of the other references below e.g. Barker (newly applied) and/or Shafer (previously of record), employing the controller to also control backwash or similar membrane cleaning processes would have been obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al (US PGPub 2013/0078730 A1) in view of Konishi et al (US PGPub 2014/0277746 A1), optionally in view of Jannson et al (US PGPub 2013/0153510 A1), and in view of Barker (US PGPub 2010/0224558 A1) and/or Shafer et al (US PGPub 2010/0038310 A1).
	With respect to claims 1 and 14, Murcia teaches a process of monitoring water quality to detect contaminants, including in an on-line manner [Abs], e.g. the level of hydrophobic contaminants in the process stream [0033].  The monitoring process may be employed for the sake of controlling the dosing of a functional chemical such as a flocculant [0008] or coagulant [0059] and may be employed on influent or effluent to a separation process such as a clarifier or membrane device [0038].  In general, the method is characterized as one useful for controlling wastewater treatment processes [0019].
	Regarding the requirements that the conditions are monitored and targeted by using fluorescence to determine hydrophobicity and using light scattering to determine amount or count of particles.  Murcia teaches both measuring the turbidity to determine an amount of particles, and measuring fluorescence or the like (and using the two measurements in combination to produce a corrected measurement overall) [0007].
	Regarding the specific use of scattering, Murcia teaches that the purpose of the turbidity/count is to correct for scattering [0007] such that scattering measurements may be considered implicit.
	Alternatively, if this is not sufficient to satisfy the claim requirements, at minimum the claimed invention would have been obvious; because Murcia specifically desires correction of light scattering, measuring scattering directly would have been obvious to provide the most relevant data.  Further, light scattering is known in the art as a useful means of measuring turbidity in the water treatment field, as in Jansson [0058].  As such, even if Murcia’s turbidity measurements aren’t implicitly scattering measurements, at minimum it would have been obvious to perform such measurements for the same purpose as in Jansson.
	Regarding the hydrophobic conditions being “monitored and targeted,” as above the purpose of the system is to control dosing of treatment chemicals e.g. coagulants/flocculants or the like, which necessarily requires a target value to attempt to reach after monitoring and dosing.
	Regarding the requirement that the process includes a first stage with a flotation or sedimentation step, Murcia broadly suggests flotation and/or sedimentation (i.e. DAF, clarifiers, basins) and filtration (membranes) [0038] and more particularly discusses monitoring the influent of a clarifier [0049], which at minimum suggests sedimentation.
	Applicant amended to require a process controller associated with the pretreatment system which is also connected to a membrane cleaning system of a filtration stage downstream.  Murcia is silent to a downstream filtration stage or associated cleaning system.
	However, the use of sedimentation in combination with filtration is well known in the art for water treatment, including water treatment employing coagulation/flocculation methods.  Konishi teaches a system in which a controller monitors water quality to control a chemical injection rate [Abs] e.g. for flocculation [0010, 0075] and which employs a sedimentation tank (15) and a membrane filtration step (17) [0089, Fig. 3].  In general, treatment methods are combined in order to provide water of sufficient quality in useful applications [0002], and the combination allows for sedimentation to remove grown flocs while filtration removes unsettled flocs and other particles [0004].  The system further includes connection from the membrane device e.g. the membrane effluent via a sensor (181) to measure effluent quality, which feeds back to a chemical injection controller (1) [Fig. 3, 0089-0091].  Konishi is silent to any particular membrane cleaning system.
	See further Barker which teaches water filtration units [Abs] which are provided with connections to facilitate cleaning cycles e.g. backwashing [0004] under control of a controller [0032] including at periodic intervals or in response to triggered conditions [0062].  See further Shafer which teaches systems for water treatment [Abs] and teaches that certain filter elements may have backwash features which may be controlled by a programmable controller e.g. which may control overall operation of the filters or the whole system, and which can be triggered manually or based on measurements such as turbidity [0050].
	It would have been obvious to one of ordinary skill in the art to modify Murcia’s taught process to include a separation process including both sedimentation and filtration because, as in Konishi, both operations are useful for water purification in connection with flocculation (including systems with quality monitoring and flocculant dosing control), because the sedimentation is useful for primary separation of the flocs, and filtration is useful for further separation of unsettled flocs and unflocculated material.  In particular, such combination would have been obvious in view of the well understood functions discussed by Konishi, and in view of the fact that Murcia already suggests operation of a clarifier and at least partly suggests the utility of membrane filtration.  See also MPEP 2143 I.A and I.B; combination or substitution of known prior art elements performing their known and expected functions and providing predictable results i.e. for purification of flocculated wastewater would have been obvious to one of ordinary skill in the art.
	Further, it would have been obvious to include a processor controlling cleaning of such downstream filtration because, as in Konishi, the same controller used for chemical injection may be used to monitor properties of the filter effluent and, as in Barker and Shafer, a controller may be used to trigger cleaning of a filter at suitable intervals, or manually, or based on specific measured conditions (e.g. similar to the effluent measurements of Konishi).	
	With respect to claim 2, flotation (DAF), sedimentation (clarification), and filtration (membranes) are all taught by Murcia [0038].  As above, including filtration downstream of sedimentation would have been obvious in view of Konishi.
	With respect to claim 3, the purpose of dosing chemicals (e.g. flocculant) is to remediate the presence of the detected contaminant i.e. to reduce the level of hydrophobic conditions when hydrophobic contamination is the contamination of interest [0008].
	With respect to claim 5, as best understood the process is at minimum designed to detect the hydrophicity of the water stream or of particles therein [0033], although there is also suggestion for determining the degree of hydrophobicity [0034, 0041] based on variations in intensity.
	With respect to claim 6, see the rejection of claim 1 above.  Membrane filtration is contemplated by Murcia and Konishi, and as evidenced by Tada and Shafer, upstream treatment would be understood to at least reduce membrane fouling (and, regardless, such intent would have been obvious in view of those teachings).
	With respect to claim 7, Murcia teaches that detection may occur both before and after addition of a functional chemical such as a flocculant [0037].
	With respect to claim 11, as above Murcia teaches that a dosing may be controlled by way of the on-line measurements for e.g. dosing of a flocculant or the like [0008], specifically “using control equipment in information connection with the detections” to release chemicals based on the received data.
	As above, the use of scattering to provide the “amount” and turbidity measurements is implicit or at minimum obvious over Murcia, which specifically requires correcting for scattering, particularly in view of Jansson given that scattering is known in the art as a useful means of determining turbidity.
	Applicant amended similar to claim 1.  As above, the use of a single controller for both pretreatment and membrane monitoring is suggested at least by Konishi, and the use of a controller including one controlling overall systems and/or measuring properties of water quality or membrane performance to trigger filter cleaning is suggested by Barker and/or Shafer.
	With respect to claim 16, given the broadest reasonable interpretation, the purpose of the control may be considered as optimizing hydrophobic conditions in a following step i.e. dosing chemicals at a rate sutiable for remediation of particular contaminates.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al (or Murcia et al in view of Jansson et al) in view of Konishi et al, and in view of Barker and/or Shafer et al, in view of Vahasalo et al (US PGPub 2015/0114094).
	With respect to claim 4, Vahasalo teaches a similar system analyzing liquid sample containing solid matter [Abs] to detect scattering, turbidity, hydrophobicity, etc. [0079], useful for controlling water treatment processes and chemical dosage [0080-0083], which works by separating a sample into fractions based on size and/or mass as these may be important variables that affect downstream process stages.  This is specifically mentioned as useful for agglomeration considerations [0004].  It would have been obvious to one of ordinary skill in the art to modify Murcia’s taught process to include fractionation as in Vahasalo because, as in Vahasalo, this allows for more information regarding contaminants to be collected, and because these are otherwise consistent with the measurements (e.g. turbidity) provided by Murcia and may be considered an improvement useful for control of chemical dosing.
	With respect to claim 17, Murcia teaches as above but is silent to specific industries in which the process may occur.  Murcia does teach that the process may be employed to measure the presence of e.g. oil in the water [Abs] or grease, which may at minimum suggest the oil, mining, or food industries given the broadest reasonable interpretation.
	Additionally, Vahasalo teaches that the similar taught process is useful in industries such as oil and mining, water treatment, and the forest industry i.e. pulp and paper industry, where particle agglomeration may be a considerable variable which must be controlled [0004].
	As such, it would have been obvious to one of ordinary skill in the art to employ the combined system in those industries in order to gain the benefit of efficiently controlling water treatment and accurately characterizing the presence of oil, grease, fats, or wood- and paper-related components which require remediation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al (or Murcia et al in view of Jansson et al) in view of Konishi et al and Vahasalo et al, in view of Barker and/or Shafer et al, further in view of Joensuu et al (US PGPub 2015/0147814 A1 – also available as WO 2015/075319 A1).
	Murcia and Vahasalo teach as above.  As above at least Murcia teaches that fluorescence intensity correlates with hydrophobicity, and Vahasalo teaches fractionation to develop populations of particles based on size and/or mass.  They do not specifically teach integrating an intensity measurement to characterize the hydrophobicity of a population.
	However, Joensuu teaches a system related to the Vahasalo system for particle/contaminant measurement and characterization [Abs] and teaches that for characterization of hydrophobicity, a dye such as Nile red may be added and may provide a fluorescence which correlates with a degree of hydrophobicity [0035] and that the system may employ software which may determine the overall hydrophobicity of a population (fraction) by producing a cumulative sum of the intensity signal (potentially with correction based on turbidity) [0047].  This is properly integrating a measured fluorescence.
	In view of the above, it would have been obvious to one of ordinary skill in the art to provide such calculations in the combined system of Murcia because, as above, Murcia already teaches the relationship between hydrophobicity and intensity and, in view of Vahasalo, characterizing separate populations of particles may provide useful information for managing treatment operations.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al (or Murcia et al in view of Jansson et al) in view of Konishi et al and Vahasalo et al, in view of Barker and/or Shafer et al, further in view Tada et al.
	See the rejection of claim 1 above.  In view of Shafer it would be recognized that membrane cleaning is useful in systems containing membranes, even those in which e.g. flocculation may occur, and specifically in view of Shafer it would have been obvious to control such cleaning based on measurements e.g. turbidity measurements.
	See further Tada, which teaches filters [Abs] and teaches that substances may be known to foul the membranes but which may be mitigated by the use of flocculants [0058], and that gradual fouling may be addressed by cleaning and backwashing with a suitable mixtures [0069].  As such, a controllable cleaning system would further have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777